Title: Elias Glover to Thomas Jefferson, 1 November 1809
From: Glover, Elias
To: Jefferson, Thomas


          Dr Sir, Cincinnati Novr 1t 1809
          Being desirous of repeling Certain Calumnies injurious to my reputation, which have been circulated by my inveterate & insatiable enemy John Smith—It is deemed necessary to procure if possible a copy of a certain letter addressed to you while President of the U States by Matthew Nimmo, Esquire, under date of the 28th November 1806. Communicating certain information relative to Burrs late treasonable conspiracy—
          I regret being under the necessity of troubling you on this occasion—Nor should I have done so, but that the evidence which that letter affords, is considered highly important as constituting a link in that Chain of evidence, for the protection of that reputation, which it has been the great object of my life to guard, and which my enemies, by the envenomed breath of slander, are seeking to destroy—
          If the letter above mentioned is in your possession, you will confer on me a high obligation by forwarding to me a Copy of it, with as much expedition as your convenience will admit—If not, you will confer an equal obligation by informing me of the mode by which, a Copy may be obtained—
          I have this day written the secretary of State on the same subject, but being uncertain whether it was in his possession, have taken the liberty also of addressing you—
          Be pleased to accept my highest respect, for the many valuable & important services, rendered Your Country in public life, and my best wishes for your health & happiness in your retirement—
          Respectfully Your Obt Hble Servt Elias Glover
        